PER CURIAM:
Yi Lan Wu and her son, D.C., natives and citizens of the People’s Republic of China, petition for review of an order of the Board of Immigration Appeals (“Board”) denying their motion to reconsider its previous order, which dismissed as untimely their appeal from the immigration judge’s denial of their requests for asylum, withholding of removal, and protection under the Convention Against Torture. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying the motion to reconsider. See 8 C.F.R. § 1003.2(a) (2006); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.2006). Accordingly, we deny the petition for review. See In re: Wu, Nos. A97-485-933; A97-485-934 (B.I.A. July 20, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.